Citation Nr: 9920812
Decision Date: 07/27/99	Archive Date: 09/09/99

DOCKET NO. 96-47 274               DATE JUL 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for the residuals of a back
injury.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Board

WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of a rating decision by the Jackson, Mississippi,
Regional Office (RO) of the Department of Veteran Affairs (VA), in
which the RO denied service connection for the residuals of a back
injury. The case previously came before the Board, and was remanded
in May 1998 for the RO to obtain records from the Social Security
Administration (SSA). The RO received the SSA records, found the
medical records to be duplicates of records already on file, and
decided, in a December 1998 supplemental statement of the case,
that new and material evidence had not been submitted to reopen the
veteran's service connection claim. The case was then returned to
the Board for appellate review. While the Board reiterates that the
proper issue is service connection for back injury residuals, and
not a new and material evidence claim, the Board finds that the
RO's assessment of the issue in its most recent supplemental
statement of the case is harmless error. The RO has previously sent
to the veteran the law pertaining to his service connection for a
back injury claim. Thus, he has been put on notice regarding the
law regarding a service connection claim and the factual findings
forming the basis of the RO's denial of service connection. A
further remand by the Board to correct this error would not change
the RO's decision and would only delay a final decision by the
Board. Therefore, the Board will address this case appropriately as
a service connection claim based on the totality of the evidence
before it.

FINDINGS OF FACT

The record does not show competent medical evidence between a
current back disability and an injury or disease incurred or
aggravated during active military service.

2 -

CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a back
injury is not well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.303(d) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any given
claim is whether the appellant has presented evidence that the
claim is well grounded; that is, that the claim is plausible. If he
or she has not, the appeal fails as to that claim, and the Board is
under no duty to assist him or her in any further development of
that claim, since such development would be futile. 38 U.S.C.A.
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
The United States Court of Veterans Appeals (now the United States
Court of Appeals for Veterans Claims, hereinafter the Court) has
held that a well grounded claim is comprised of three specific
elements: (1) evidence of a current disability as provided by a
medical diagnosis; (2) evidence of incurrence or aggravation of a
disease or injury in service as provided by either lay or medical
evidence, as the situation dictates; and, (3) a nexus, or link,
between the inservice disease or injury and the current disability,
as provided by competent medical evidence. See Caluza v. Brown, 7
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)
(table). In the absence of any one of these three elements, the
claim is not plausible, and the Board must find that the claim for
service connection is not well grounded and therefore must be
denied, pursuant to the decision of the Court in Edenfield v.
Brown, 8 Vet. App. 384 (1995).

The veteran must provide evidence of a current back disability as
the first element of a well grounded claim. A treatment record from
John J. McCloskey, M.D. dated in January 1997 reveals that the
veteran complains of low back pain. Dr. McClosky diagnosed the
veteran with multiply operated failed back syndrome, making
reference to two prior back surgeries for disk herniation. A
January 1997 examination by Robert L. White, M.D. resulted in a
diagnostic impression of status

3 -

post left L4-5 disc herniation with good resolution of sciatica but
with residual lumbar pain. The Board is satisfied that the veteran
has submitted sufficient evidence of a current back disability for
purposes of a well grounded claim.

The veteran must also submit evidence of an inservice disease or
injury pertaining to his back. Consistent with the veteran's claim
for the residuals of an inservice back injury, he stated in his
October 1996 notice of disagreement that he was in nine separate
helicopter crashes that caused spinal column compression. He
further stated that he did not receive treatment for these injuries
during service. A review of the veteran's service medical records
confirms that there is no documentation of treatment for a back
injury in service. However, the Board recognizes that the veteran
is a Vietnam combat veteran, based on evidence of his military
occupation as a helicopter scout and receipt of Vietnam Campaign
and Service Medals, the Distinguished Flying Cross and the Air
Medal. Therefore, due consideration is given the veteran regarding
the incurrence of a disease or injury during combat service. See 38
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d). The veteran's testimony
regarding a spinal column compression is not competent evidence of
an inservice injury because the veteran is not competent to testify
about his internal musculoskeletal system. However, the Board finds
that the veteran's statements regarding injuring his back during
numerous helicopter crashes and "hard landings" is entirely
consistent with the circumstances, conditions and hardships
associated with combat service. Thus, the Board is satisfied that
the veteran has submitted sufficient evidence, for purposes of well
grounded claim, that he injured his back during service in Vietnam.

Where the veteran's claim fails is in the lack of a nexus, provided
by competent medical authority, between his current back condition
and an inservice back injury. As previously discussed, the service
medical records do not show treatment for an inservice back injury.
The veteran's Appeal to the Board (VA Form 9) states that despite
being shot down numerous times in a helicopter during the Vietnam
War, no post-crash physical examinations were offered or requested.
Although the Board has no reason to doubt the accuracy of this
statement, this lack of medical evidence of an inservice back
condition is critical to the veteran's claim. The Board notes,

4 -

however, that as part of his July 1970 service separation physical
examination, the veteran completed a report of medical history,
which includes an indication from the veteran that he did not have
any recurrent back pain, either at the time of the examination or
anytime previously. The report of clinical evaluation of the
veteran's spine and other musculoskeletal system, as part of this
same examination, indicates that the veteran's back was normal.

The veteran stated in his October 1996 notice of disagreement that
his back pain began some months prior to March 197 1, the month in
which the severity of the pain became so severe that he had to seek
medical treatment. A June 1996 statement from John A. Reeves,
Chiropractor, states that the veteran was a patient of Dr. W.H.
Barton, for treatment of a low back condition, prior to Dr.
Barton's death in 1975. The statement indicates that Dr. Barton's
medical records are no longer available. The earliest evidence of
the veteran's back treatment on record dates to 1981. In October
1981, a Singing River Hospital X-ray report reveals a large central
extra dural defect at L4-5 disk levels compatible with a herniated
disk. The report also states that an old compression fracture of
the lumbosacral spine could not be ruled out. These records, along
with numerous other records on file including evidence of two
diskectomy procedures, do show a long history of back problems for
the veteran. However, these records do not provide the essential
nexus evidence to connect his current back condition to an
inservice back injury. The Board has also considered the numerous
lay witness statements from the veteran's friends and family that
detail their observations of the veteran's back condition. However,
these statements do not provide a causal nexus between this back
condition and active military service. Without an opinion from a
competent medical authority that the veteran's current back
condition is related to service, the veteran's claim remains not
well grounded.

The Court has held that, when a claimant fails to submit a well
grounded claim under 38 U.S.C.A. 5107(a) (West 1991), VA has a duty
under 38 U.S.C.A. 5103(a) (West 1991) to advise the claimant of the
evidence required to complete his or her application, in
circumstances in which the claimant has referenced other known and
existing evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); see
also

- 5 -

Epps v. Brown, 9 Vet. App. 341 (1996). In this case, the Board
finds that this procedural consideration has been satisfied. In
particular, the Board notes that the rating decisions, statements
and supplemental statements of the case advises the veteran that
there is no competent evidence that his current back disability
either occurred in or was caused by active service. Moreover,
unlike the situation in Robinette, he has not put VA on notice of
the existence of any specific, particular piece of evidence that,
if submitted, could make any of his claims well grounded.

ORDER

Entitlement to service connection for the residuals of a back
injury is denied.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

6 -

